Citation Nr: 0601386	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran apparently served on active duty from July 1964 
to September 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Philadelphia, 
Pennsylvania that denied entitlement to service connection 
for a psychiatric disorder.  A personal hearing was requested 
and scheduled, but the veteran failed to report for such 
hearing.  In July 2004, the Board remanded the case to the RO 
for further evidentiary development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

The veteran's current psychiatric disorder did not arise in 
service and was not caused by any incident of service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in December 2001 and January 
2005, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an October 
2002 Statement of the Case (SOC), and a September 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, and an internet article.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

The Board notes that the veteran, without good cause, failed 
to report for a VA examination scheduled in June 2005.  
Although VA has a duty to assist the claimant in developing a 
claim, that duty is not a one-way street.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2005); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A 
personality disorder is not a disability for VA compensation 
purposes, and provides no basis for service connection.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 
439 (1992).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical and personnel records; private medical records; 
records from the Social Security Administration; and the 
internet articles provided by the representative.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran claims service connection for a psychiatric 
disorder which he asserts was incurred or aggravated during 
military service.  He has stated that he had a psychiatric 
disorder since childhood, and contends that this disorder was 
aggravated by military service.

Service medical records reflect that on pre-induction 
examination in June 1964, the veteran's psychiatric system 
was listed as normal.  In a June 1964 report of medical 
history, he reported a history of depression or excessive 
worry, and denied a history of nervous trouble.  The 
reviewing examiner noted that the veteran had a history of 
minor worries.  

Service medical records are negative for psychiatric 
complaints until August 1965.  A September 1965 report of 
medical evaluation reflects that the veteran was hospitalized 
from early August 1965 to September 1965.  Immediately prior 
to that hospitalization he had been absent without leave 
(AWOL) from mid-July 1965 to August 1965.  He did not return 
after a weekend pass because he decided he could not adjust 
to military life.  He said he worried too much about his 
wife, and had not been eating or sleeping properly.  These 
symptoms of worry and weight loss had been present throughout 
the veteran's course in the Army.  He turned himself in with 
the hope of being discharged from the Army.  He was noted to 
be agitated, shaken, and bizarre.  He said that when he 
thought about returning to the Army he felt sick to his 
stomach, depressed, and did not care what happened.  The 
veteran was then referred to the hospital with a diagnosis of 
acute anxiety reaction.  It was noted that prior to the 
present illness, the veteran had been AWOL for 33 days and 
was penalized by being put in the stockade for two weeks.

On mental status examination, the veteran's general 
appearance was characterized by a pleading and groaning 
quality as he continuously asked to be discharged from the 
Army.  He looked anxious as evidenced by agitation and 
perspiration.  He said he was sad and upset, but his face did 
not present the appearance of sadness.  There was no history 
of delusions, hallucinations, or ideas of reference.  During 
the hospitalization, the veteran was treated with milieu 
therapy without any psychiatric medications.  There was no 
evidence of any psychotic thought process.  After the first 
day, the veteran's level of anxiety and anxiety diminished 
markedly, as he described feeling that he was no longer in 
the Army because he was now a hospital patient.  The 
diagnosis was passive dependency, manifested by immaturity, 
inability to accept responsibility, low frustration 
tolerance, poor situational adaptability, chronic, moderate 
severity.  The examiner noted that this was due to the stress 
of  routine military life, and that the predisposition was 
"chronicity."  

The examiner opined that there was no impairment for military 
service, and the veteran's physical profile was normal for 
the psychiatric system.  The examiner indicated that the 
disability was not incurred in the line of duty, and was not 
due to the veteran's own misconduct.  The examiner 
recommended administrative separation from military service 
on the basis of unsuitability for military service, and 
opined that the veteran had no physical or mental disability 
sufficient to warrant separation.

In a September 1965 memorandum request for discharge, it was 
noted that the veteran had been absent without proper 
authority on four separate occasions for a total of 82 days.  
It was noted that he had been psychiatrically evaluated with 
a diagnosis of emotional instability and discharge was 
recommended due to his lack of motivation for continued 
service.

In a September 1965 report of medical history, the veteran 
reported a history of nervous trouble and denied a history of 
depression or excessive worry.  He gave a history of bad self 
control, said he could not catch on to his studies, and said 
he was very nervous.  On separation medical examination in 
September 1965, the examiner diagnosed passive dependency, 
manifested by immaturity, inability to accept responsibility, 
marked symptoms of anxiety when confronted with a situation 
demanding responsibility, low frustration tolerance, poor 
situational adaptability, chronic, of moderate severity.  The 
examiner indicated that the disability was not incurred in 
the line of duty, and was not due to the veteran's own 
misconduct.  The service medical records are negative for a 
diagnosis of a chronic psychiatric disorder.

Post-service medical records are negative for a diagnosis of 
a psychiatric disorder until 1975, ten years after separation 
from service.  Private medical records from Philadelphia 
Psychiatric Center reflect that the veteran was hospitalized 
there from May 1975 to June 1975, and diagnosed with paranoid 
schizophrenia.  An admission summary noted that this was the 
veteran's first hospitalization at that hospital, and his 
second psychiatric hospitalization.

There are no subsequent medical records reflecting treatment 
for a psychiatric disorder until the 1990s.  Private medical 
records dated from 1993 to 2001 reflect ongoing treatment for 
psychiatric disorders, variously diagnosed as schizoaffective 
disorder, schizotypal personality disorder, and major 
depressive disorder.

Private medical records from Friends Hospital dated from 1997 
to 2001 reflect multiple psychiatric hospital admissions.  
During these hospitalizations, the veteran was variously 
diagnosed with anxiety disorder, major depressive disorder 
with psychotic features and anxiety, major depression with 
psychotic features, schizoaffective disorder, depression with 
psychosis, and rule out obsessive-compulsive disorder or 
bipolar disorder.  On admission in August 1997, the examiner 
noted that the veteran had recently been hospitalized for 
detoxification and rehabilitation for the use of excessive 
amounts of Xanax.  A transfer note dated in early August 1997 
from Friends Hospital reflects that the veteran was a long-
time employee of a school system and had been receiving 
fairly continuous mental health care for the past two years.  
A psychiatric history dated in early August 1997 reflects 
that the veteran reported that his first psychiatric contact 
was after his father died when the veteran was 25, and he had 
a "nervous breakdown."  He said his first hospitalization 
was at the Philadelphia Psychiatric Center about 30 years 
ago.  During a January 2001 hospitalization, the Axis I 
discharge diagnosis was schizoaffective disorder, and the 
Axis II diagnosis was dependent personality.

In June 2000, the veteran submitted a claim for service 
connection for anxiety, depression, and schizophrenia, which 
he said began in September 1962.  (He gave his dates of 
military service as July 1962 to October 1962.)  He reported 
that he was treated for schizophrenia during service in 1962, 
and that he had been treated for schizophrenia by private 
physicians since 1997.

By a letter dated in September 2001, A. Valenzuela, LSW, and 
V. Nemerof, DO, of Philmont Guidance Center, indicated that 
the veteran had been a patient there since March 2001.  His 
Axis I diagnosis was "schizoaffective disorder.  They 
indicated that the veteran reported that he had schizophrenic 
symptoms since the age of ten, when he was molested by an 
older man.  He said his military service was traumatic as he 
was reluctant to shower with other men, was paranoid, and 
constantly fearful of further physical and sexual abuse.

The veteran failed to report for a VA examination which was 
scheduled to determine the etiology of his current 
psychiatric disorder.  Upon review of all the evidence on 
file, the Board finds that there is no medical evidence 
demonstrating that the veteran's current psychiatric 
disorders are linked to service.  Although the veteran was 
diagnosed with a personality disorder in service, such 
disorders are not subject to service connection.  38 C.F.R. 
§ 3.303(c).  The first medical evidence of a chronic 
psychiatric disorder is dated in 1975, ten years after 
separation from service.  

The veteran has asserted that he incurred a psychiatric 
disorder during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his psychiatric disorder was aggravated by service, does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  Finally, the internet 
articles are general in nature, and insufficient to establish 
that this veteran's current psychiatric disorder is related 
to service.

The preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


